DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 13-14, filed on 8/18/2022, with respect to objection to claims 4, 15, 24, 28 have been fully considered and are persuasive.  The objection to claims 4, 15, 24, 28 has been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a method of wireless communication performed by a user equipment (UE), comprising transmitting, to a base station, an indication of a range of frequencies outside an operational bandwidth of the UE based at least in part on the range of frequencies being compatible with one or more sets of analog beamforming beam weights associated with the operational bandwidth; and communicating, with the base station, based at least in part on transmitting the indication of the range of frequencies outside of the operational bandwidth of the UE.  The closest prior art, Choi et al. (US 2020/0304253 A1) used in the written opinion of the PCT application PCT/US2021/031063 describes a method of transmitting feedback on capability information (coherent time, coherent bandwidth) required for transmission of each reference signal and a method of configuring an reference signal transmission periodicity based on the feedback with an example of transmission of feedback between two vehicle of coherent time range; but fails to disclose transmitting, to a base station, an indication of a range of frequencies outside an operational bandwidth of the UE based at least in part on the range of frequencies being compatible with one or more sets of analog beamforming beam weights associated with the operational bandwidth.  Another prior art reference WO 2021/066688 A1 used in the written opinion of the PCT application PCT/US2021/031063 describes a beam selection method by considering the delay spread of a number of reference beam, and feedback delay spread measurement for beam selection to a base station, wherein the coherent bandwidth is inverse proportional to the delay spread; but fails to disclose transmitting, to a base station, an indication of a range of frequencies outside an operational bandwidth of the UE based at least in part on the range of frequencies being compatible with one or more sets of analog beamforming beam weights associated with the operational bandwidth.  This distinct feature has been added to independent claims 1,12, 23, and 27, thus rendering claims 1-30 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/27/2022